Exhibit 10.14(a) PROFIT BASED RSU AWARD NOTICE to [Name] Pursuant to the Continental Airlines, Inc. Long Term Incentive and RSU Program Performance Period to This document constitutes your Award Notice with respect to a Profit Based RSU Award as a Participant under the Continental Airlines, Inc. Long Term Incentive and RSU Program (as amended from time to time, the “Program”) adopted under the Continental Airlines, Inc. Incentive Plan 2000 (as amended from time to time, the “Incentive Plan 2000”).This Award Notice evidences your receipt of a Profit Based RSU Award under the Program, as follows: (a)Number of RSUs.The number of RSUs subject to this Profit Based RSU Award is . (b)Performance Period.This Profit Based RSU Award is with respect to the Profit Based RSU Performance Period commencing on and ending on . (c)Performance Target and Cash Hurdle.The Performance Target applicable to this Profit Based RSU Award is satisfied when (1) a Cumulative Profit Sharing Pool Target is achieved for a particular Fiscal Year and (2) the Financial Performance Hurdle is achieved for such Fiscal Year.The Cumulative Profit Sharing Pool Target Level(s) applicable to this Profit Based RSU Award are as follows: [Level
